Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed October 7, 2020 have been entered. Accordingly, claims 1-2 and 4-19 are currently pending and have been examined. Claim 3 has been cancelled by Applicant. Claim 19 is newly presented. The Examiner acknowledges the amendments of claims 1-2, 4, 6-7, and 9-18. The previous drawing objections have been withdrawn and the replacement drawings dated October 7, 2020 has been received and accepted. The previous specification objections have been withdrawn and the replacement “Abstract” and specification dated October 7, 2020 have been received and accepted. The previous 112 rejections have been withdrawn due to applicant’s amendments. The previous 103 rejections have been modified due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“input device” in claim 1, line 13 and corresponding to a keyboard or a keyboard depicted on a display. Of course, it is also possible, for example, to configure an external data-processing device, for example a computer, laptop, a smartphone or a tablet, as a corresponding operating element as described in page 5, paragraph 4, lines 1-5;
“output device” in claim 1, line 14 and corresponding to the structural element of 17 which a monitor that is coupled to a schematically illustrated electronic data-processing device 19, which is connected to the brush drive 16 and the carrier drive 8 as described in page 7, paragraph 5, lines 1-5;
“recording device” in claim 12, line 3 and corresponding to camera and is preferably aimed at the ground surface to record the grinding results as disclosed in page 6, paragraph 2, lines 1-3; 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-11, 13-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Pub. No. 2008/0280545) and Oshida (US Pub. No. 2017/0234365).
Regarding claim 1, Weber discloses: a grinding machine (Figure 2) for grinding a surface of object (element 11), comprising: a plurality of grinding brushes (see Figure 2 work tools (element 32) carries a plurality of grinding blades (element 38), however Weber states in paragraph 0007, ll. 1-10 that “that other work tools can be used, as for example brushes”  thus having a plurality of grinding brushes)  which are rotatably mounted about a brush axis of rotation (element 36 see also paragraph 0014, ll. 1-5), at least one brush carrier (element 14) on which at least one of the plurality of grinding brushes is mounted (see figure 2 elements 38 of element 32 are mounted on element 14), wherein the at least one brush carrier is rotatably mounted about a carrier axis of rotation (element 14 is rotatably mounted about a carrier axis of rotation (element 28) as best shown in figure 2), but appears to be silent in regards to, an input device and an output device, wherein one or more set parameters are adjustable by the input device, the set parameters comprising at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation, and a feed speed, and an electronic controller configured to calculate an expected grinding result using the set parameters, wherein the 
Oshida teaches it was known in the art to have a grinding machine (Figure 1 element 1) with an input device and an output device (see paragraph 0028, ll. 1-3 where the grinding apparatus (element 1) includes a control means, which is configured by a computer), wherein one or more set parameters are adjustable by the input device (see paragraph 0028, ll. 1-8 where the grinding apparatus (element 1) includes a control means, which is configured by a computer and also includes an “input interface” thus allowing the user to adjust one or more set parameters by the input device), the set parameters comprising at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation, and a feed speed (see paragraph 0027, ll. 12-16 where the servo motor is provided with a rotational speed sensor and an acceleration sensor which are input to the input interface of the control means and in paragraph 0028, ll. 1-16 where the control means to the outputs a control signal of applying electric power to the stator 20a of the servo motor 20. As a result, the spindle 15 connected to the rotor 20b of the servo motor 20 is rotated, thus the set parameters comprises at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation and a the feed speed.) and an electronic controller configured to calculate an expected grinding result using the set parameters (see paragraph 0027, ll. 1-8 where the grinding apparatus includes a control means which includes a CPU for performing the operational processing), wherein the (see paragraph 0028, ll. 1-3 where the grinding apparatus (element 1) includes a control means, which is configured by a computer, which carries the operational processing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide an input device and an output device, wherein one or more set parameters are adjustable by the input device, the set parameters comprising at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation, and a feed speed, and an electronic controller configured to calculate an expected grinding result using the set parameters, wherein the 
Regarding claim 2, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards to the grinding machine according to claim 1, wherein the output device has a display device on which the expected grinding result is displayable.
Oshida further teaches it was known in the art to have the grinding machine according to claim 1, wherein the output device has a display device on which the expected grinding is displayable (see paragraph 0028, ll. 1-3 where the grinding apparatus (element 1) includes a control means, which is configured by a computer and paragraph 0032, ll. 7-9 where the applicant talks about viewing a monitor).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide wherein the output device has a display device on which the expected grinding result is displayable, since it is well known that computers have a form of output device such as a monitor that provides a user the control means of displaying and adjusting parameters of a device. Doing so allows the user to view a plurality of parameters of the grinding operations in order to maintain or make adjustments based on the grinding results.
Regarding claim 4, Weber modified discloses: the grinding machine according to claim 1, wherein the at least one brush carrier includes a plurality of brush carriers (see figure 1 element 14 has a plurality of brush carriers), but appears to be silent wherein various carrier speeds of rotation are adjustable by the input device for each of the plurality of brush carriers.
Oshida further teaches it was known in the art to have the grinding machine according to claim 1, wherein various carrier speeds of rotation are adjustable by the input device for each of the plurality of brush carriers (see paragraph 0027, ll. 12-16 where the servo motor is provided with a rotational speed sensor and an acceleration sensor which are input to the input interface of the control means and in paragraph 0028, ll. 1-11 where the control means to the outputs a control signal of applying electric power to the stator 20a of the servo motor 20. As a result, the spindle 15 connected to the rotor 20b of the servo motor 20 is rotated, thus allowing the input to device capable of adjusting various speeds on the device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide wherein various carrier speeds of rotation are adjustable by the input device for each of the plurality of brush carriers. Doing so allows the user to adjust various speeds during the grinding operations in order to acquire the desired surface finish on the work piece.
Regarding claim 5, Weber modified discloses: the grinding machine according to claim 4, wherein each of the plurality of brush carriers are arranged offset in a feed direction (see figure 1 elements 14 are arranged offset in a feed direction which allows the circle of action of the brush carriers to overlap along the feed direction, see also paragraph 0016, ll. 3-10).
Regarding claim 6, Weber modified discloses: the grinding machine according to claim 4, wherein each of brush carriers are arranged in such that circles of action of the plurality of grinding brushes overlap (see figure 1 elements 14 circles of action overlap as shown by element 46, see also paragraph 0016, ll. 3-10).
Regarding claim 7, Weber modified discloses: the grinding machine according to claim 1, wherein the at least one brush carrier is mounted eccentrically (see Figure 1 element 14 and see also Abstract, ll. 7-9).
Regarding claim 8, Weber modified discloses all the limitations stated in claim 1 and 7, but appears to be silent in regards wherein a level of the eccentricity is adjustable by the input device.
Oshida further teaches it was known in the art to have the grinding machine according to claim 7, wherein a level of the eccentricity is adjustable by the input device see paragraph 0028, ll. 1-3 where the grinding apparatus (element 1) includes a control means, which is configured by a computer, thus being capable of allowing the eccentricity of the apparatus to be adjust by the input device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide wherein a level of the eccentricity is adjustable by the input device. Doing so allows the user to adjust the level of eccentricity of the device during the grinding operations in order to acquire the desired surface finish on the work piece.
Regarding claim 9, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards the grinding machine according to claim 1, wherein the input device has an interface to a data link.
Regarding claim 10, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards to the grinding machine according to claim 1, wherein the input device is configured for manual adjustment.
Oshida further teaches it was known in the art to have wherein the input device is configured for manual adjustment (see paragraph 0028, ll. 1-3 where the grinding apparatus (element 1) includes a control means, which is configured by a computer that outputs commands and in paragraph 0027, ll. 1-16 the grinding machine includes an input interface which allows the user to input commands to the control means which is configured by a computer , thus allowing the user to make manual adjustment via the input device).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide wherein the input device has an operating element for manual adjustment, since it is well known that computers have a form of an input that has an operating element for manual adjustments. Doing so allows the user to utilize an input device with an operating element in order to make any adjustments to prevent the work piece or grinding device from being damaged during operations. 
Regarding claim 11, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards to the grinding machine according to claim 1, further comprising an electronic data memory which stores the set parameters.
Oshida further teaches it was known in the art to have an electronic data memory which stores the set parameters (see paragraph 0027, ll. 1-8 where the control means includes a RAM for storing results).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to further provide an electronic data memory which stores set parameters. Doing so allows the user to store the set parameters of the grinding operations in order to be used or transferred to another device at a later time.
Regarding claim 13, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards the grinding machine according to claim 1, wherein the electronic controller is a microprocessor.
Oshida further teaches it was known in the art to have the grinding machine according to claim 1, further comprising wherein the electronic controller is a microprocessor (see paragraph 0027, ll. 1-8 where the grinding apparatus includes a control means which includes a CPU for performing the operational processing).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide wherein the electronic controller is a microprocessor. Doing so allows the user to input commands into the electrical controller of the grinding machine in order to maintain or make adjustments to the grinding operations during use.
Regarding claim 14, Weber modified discloses the grinding machine according to claim 4, wherein each of the plurality of brush carriers are rotatable in a same direction (see figure 1, each element 14 are rotatable in a same direction via the rotational direction of element B).
Regarding claim 15, Weber modified discloses all the limitations stated in claim 1 and 9, but appears to be silent in regards to the grinding machine according to claim 9 wherein the interface is selected from the group consisting of a Bluetooth interface, a USB interface, an Internet connection, and a wire-free interface.
Oshida further teaches it was known in the art to have the grinding machine according to claim 9, wherein the interface is selected from the group consisting of a Bluetooth interface, a USB interface, an Internet connection, and a wire-free interface (see paragraph 0027, ll. 1-8 where the control means is configured by a computer and has an input and output interface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide wherein the interface is selected from the group consisting of a Bluetooth interface, a USB interface, an Internet connection, and a wire-free interface, since it was well known that the computers have an interface to a data link that include a Bluetooth interface, a USB interface, an Internet connection, and a wire-free interface. Doing so allows the user to transmit and store grinding parameters from the device in order to be used during grinding operations.
Regarding claim 16, Weber modified discloses all the limitations stated in claim 1 and 9, but appears to be silent in regards the grinding machine according to claim 9, wherein the interface is a wire-free interface selected from the group consisting of a radio or WLAN interface.
Oshida further teaches it was known in the art to have the grinding machine according to claim 9, wherein the interface is a wire-free interface selected from the group consisting of a radio or WLAN interface (see paragraph 0027, ll. 1-8 where the control means is configured by a computer and has an input and output interface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide wherein the interface is a wire-free interface selected from the group consisting of a radio or WLAN interface, since it was well known that the computers have an interface to a data link that is a wire-free interface selected from the group consisting of a radio or WLAN interface. Doing so allows the user to transmit and store grinding parameters from the device in order to be used during grinding operations.
Regarding claim 19, Weber modified discloses all the limitations stated in claim 1 but appears to be silent in regards to the grinding machine according to claim 1, wherein the expected grinding result calculated by the electronic controller and output by the output device includes one or more of a movement pattern of individual brushes from the plurality of grinding brushes relative to a surface to be ground, a grinding depth, and a grinding pressure.
Oshida teaches it was known in the art to have a grinding machine (Figure 1 element 1) according to claim 1, wherein the expected grinding result calculated by the electronic controller and output by the output device includes one or more of a movement pattern of individual brushes from the plurality of grinding brushes relative to a surface to be ground, a grinding depth, and a grinding pressure (see .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Weber to incorporate the teachings of Oshida to provide wherein the expected grinding result calculated by the electronic controller and output by the output device includes one or more of a movement pattern of individual brushes from the plurality of grinding brushes relative to a surface to be ground, a grinding depth, and a grinding pressure. Doing so allows the user to utilize an input/output device to monitor the work being done on the work piece and make any adjustments to prevent the work piece or grinding device from being damaged during operations and to input commands into the electrical controller of the grinding machine in order to maintain or make adjustments to the grinding operations during use.
Claims 12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US Pub. No. 2008/0280545) and Oshida (US Pub. No. 2017/0234365) as applied to claims 1-11, 13-16, and 19 above, and further in view of Larsen (US Patent No. 6,949,005).
Regarding claim 12, Weber modified discloses all the limitations stated in claim 1, but appears to be silent in regards the grinding machine according to claim 1, further comprising a recording device for recording an achieved grinding result on the surface of the object.
Larsen teaches it was known in the art to have the grinding machine (element 106) according to claim 1, further comprising a recording device (element 102) for recording an achieved grinding result on the surface of the object (element 102 is used to record deviations or defects of the work piece and allow the grinding machine to grind those surface areas, see also col. 6, ll.11-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weber to incorporate the teachings of Larsen to provide a recording device for recording an achieved grinding result on the surface of the object. Doing so allows the user to record any defects that the surface of a work piece may have and allow the user to adjust the parameters of the grinding machine in order to smooth those defected surfaces.
Regarding claim 17, Weber further modified discloses all the limitations stated in claim 1 and 12, but appears to be silent in regards to the grinding machine according to claim 12, wherein the recording device is a camera.
Larsen further teaches it was known in the art to have the grinding machine (element 106) according to claim 12, wherein the recording device is a camera (element 102 and see also col. 12, ll.35-39).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weber to 
Regarding claim 18, Weber further modified discloses all the limitations stated in claim 1 and 12, but appears to be silent in regards to the grinding machine according to claim 12 wherein the electronic controller is further configured to compare the recorded grinding result with the expected grinding result, wherein a result of this comparison is received by the input device as a feedforward control parameter or feedback control parameter.
Larsen further teaches it was known in the art to have the grinding machine (element 106) according to claim 12, wherein the electronic controller (elements 104, 108, and 112) is further configured to compare the recorded grinding result with the expected grinding result (see col. 6, ll. 26-36), wherein a result of this comparison is received by the input device as a feedforward control parameter or feedback control parameter (Figure 1 element 112 and see col. 6, ll. 38-44).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Weber to incorporate the teachings of Larsen to provide the electronic controller is further configured to compare the recorded grinding result with the expected grinding result, wherein a result of this comparison is received by the input device as a feedforward control parameter or feedback control parameter. Doing so allows the user to compare data from the grinding operations and if any deviations exist, the user may update the .

Response to Arguments
Applicant's arguments filed October 7, 2020 have been fully considered but they are not persuasive.
On pages 9-10, the applicant argues the prior art of Weber and Oshida, taken alone or in combination, mutually fail to disclose or suggest to one of ordinary skill any device or method for "...calculat[ing] an expected grinding result..." as recited in amended claim 1 (emphasis added). The qualifier "expected" means the electronic controller of claim is making a prediction about a future condition. Specifically, the prediction concerns a "expected grinding result" such as "a movement pattern of individual brushes from the plurality of grinding brushes relative to a surface to be ground, a grinding depth, and a grinding pressure" (see new claim 19). The references make no predictions of any sort, much less an "expected grinding result". Oshida at paragraph [0027] outputs a "warning signal" but this does not qualify as a prediction. Oshida's warnings are notifications of present existing conditions, not of expected future conditions. For instance, "when the pressure detected by the pressure gauge has deviated from the first allowable value or the flow rate detected by the flowmeter has deviated from the second allowable value, a warning is given to an operator" ([0009]). Oshida's use of present tense clearly indicates that the warning is about present conditions, not an expected future condition. In addition, the warning does not concern a "grinding result," whether present or future. Weber makes no mention of anything  (see paragraph 0028, ll. 1-8 where the grinding apparatus (element 1) includes a control means, which is configured by a computer and also includes an “input interface” thus allowing the user to adjust one or more set parameters by the input device). Ohisida further discloses that his input/output device set parameters comprising at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation, and a feed speed (see paragraph 0027, ll. 12-16 where the servo motor is provided with a rotational speed sensor and an acceleration sensor which are input to the input interface of the control means and in paragraph 0028, ll. 1-16 where the control means to the outputs a control signal of applying electric power to the stator 20a of the servo motor 20. As a result, the spindle 15 connected to the rotor 20b of the servo motor 20 is rotated, thus the set parameters comprises at least one of a brush rotational speed about the brush axis of rotation, a carrier rotational speed about the carrier axis of rotation and a the feed speed) with an electronic controller (see paragraph 0027, ll. 1-8 CPU). Since Oshida discloses a control means (computer) that utilizes a rotational speed sensor and an acceleration sensor which are input to the input interface of the control means (see paragraph 0027, ll. 12-16) and in paragraph 0028, ll. 1-16 where the control means outputs a control signal of applying electric power to the stator 20a of the servo motor 20. As a result, the spindle 15 connected to the rotor 20b of the servo .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        01/07/21

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723